Case 4:20-cv-00896-ALM-KPJ Document 5-6 Filed 11/25/20 Page 1 of 2 PageID #: 44




   1
                                          Exhibit F
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                           COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
                       PLAINTIFF S EQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                -24-
Case 4:20-cv-00896-ALM-KPJ Document 5-6 Filed 11/25/20 Page 2 of 2 PageID #: 45




   1       Fidji S\mo <4tdjt vmQ(3ib cam> F«, Oct 23,1:01 PM                                                                                                                      *
           to Pf ya, e
   2       Hi Michael,
           I want to look into why that happened - can you give me the email address t at was associated ith the account t at was disabled? An ideally, o you also have the A Account
           ID an t e URL to the Page of your charity? riya will follow up.
   3       Thanks!


   4
            Priya Manga <pffyamQnga@fb.eorR>
   5        to me, Fi ji -
            Thanks Michael Will have some more info shortly - t anks for your patience here!
   6
   7            o problem! : ; Any updates? Soun s good.

   8
               4s. Reply         <4v Reply all For ward
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 COMPLAINT .AND REQUEST FOR PUNITIVE DAMAGES, A D
                                         PLAINTIFF S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                          -25 -
